The court directed the survey to be received in evidence, and said, the limitation act only referred to warrants issued before the law was enacted ; and Yeates, J. observed, that he was of opinion, that the doctrine of the plaintiff’s counsel was accurate and correct throughout.
The defendant claimed under an earlier application and improvement ; and after the evidence on both sides was received, the cause was submitted to the jury without further argument, who found a verdict for the defendant.